Citation Nr: 0304543	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  96-45 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD), for the period 
prior to January 28, 1997.

3.  Entitlement to an initial rating higher than 70 percent 
for PTSD, for the period beginning January 28, 1997.

4.  Entitlement to an effective date earlier than December 5, 
1995, for the award of service connection and 50 percent 
rating for PTSD. 


(The issues regarding entitlement to service connection for a 
low back disability and for an earlier effective date than 
March 8, 2001, for a total disability rating based on 
individual unemployability (TDIU) will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from March 1970 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of August 1996, February 
1997, and April 1999, by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By 
the August 1996 rating decision, the RO held, among other 
determinations, that the veteran had not submitted new and 
material evidence that would warrant reopening of a 
previously disallowed claim for service connection for a back 
disability.  In an August 2000 decision, the Board reopened 
the veteran's claim for service connection for a back 
disability.  

Regarding the claim for service connection for a bilateral 
knee disability, this claim was remanded by the Board in 
August 2000 for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  See also Godfrey 
v. Brown, 7 Vet. App 398 (1998).  The RO issued a statement 
of the case in April 2002, and the veteran issued a timely 
substantive appeal in June 2002.  Accordingly, this issue is 
in proper appellate status.  

Regarding the veteran's claim regarding his service-connected 
PTSD, on April 5, 1999, the RO awarded service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating effective January 28, 1997.  The veteran  
appealed both the percentage evaluation assigned and the 
effective date of the award.  The Board remanded these issues 
in August 2000, and in an April 2002 rating decision, the RO 
granted an increased initial rating (and an earlier effective 
date) for PTSD to 50 percent effective December 5, 1995.  The 
RO also granted an increased initial rating to 70 percent 
effective January 28, 1997, and a TDIU, effective March 8, 
2001.  The veteran appealed the effective date of the grant 
of the TDIU, so this claim is in proper appellate status.  
Notwithstanding the RO's grant of the aforementioned claims, 
it is determined that there are three issues regarding PTSD 
in appellate status: an initial rating higher than 50 
percent, for the period beginning December 5, 1995, and 
ending January 27, 1997; an initial rating higher than 70 
percent, for the period beginning January 28, 1997; and an 
effective date earlier than December 5, 1995, for the award 
of service connection and 50 percent rating for PTSD.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  

In an April 2002 statement, the veteran raised the claim of 
service connection for diabetes.  This issue is referred to 
the RO for appropriate consideration.  It is noted that 
pursuant to 66 Fed. Reg. 23168 (2001), Type 2 diabetes is now 
a disease presumed to be caused by exposure to herbicide 
agents under 38 C.F.R. § 3.309 (e).  

The issue of service connection for residuals of a shell 
fragment wound consisting of a metallic fragment in the 
muscles of the thigh was referred by the Board in August 
2000, and was granted by the RO in an April 2002 rating 
decision.  Therefore, this issue is not in appellate status.

The Board is undertaking additional development on the issue 
regarding service connection for a low back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues. 
 


FINDINGS OF FACT

1.  The veteran was not treated for his knees in service.  

2.  The veteran does not have a knee disability that is the 
result of a disease or injury in service.  

3.  The veteran filed a claim for service connection for PTSD 
on December 5, 1995; he did not file a claim, either formal 
or informal, of service connection for PTSD earlier than 
that.

4.  The veteran's psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

5.  The veteran's only service-connected disability is PTSD 
and is productive of severe impairment of social and 
industrial adaptability.

6.  The veteran's PTSD alone does not preclude him from 
securing or following a substantially gainful occupation. 

7.  The veteran's service contacts are not so adversely 
affected as to result in virtual isolation in the community.  

8.  The veteran does not have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

9.  The veteran is not demonstrably unable to obtain or 
retain employment due to his PTSD alone.  




10.  The veteran has not had gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral knee 
disability is denied.  38 U.S.C.A. §§ 1110 (West Supp. 2002); 
38 C.F.R. § § 3.303 (2002). 

2.  An effective date earlier than December 5, 1995, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2002). 

3.  For the period prior to January 28, 1997, an initial 
rating of 70 percent is appropriate.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.16 (c), 4.132, 
Diagnostic Code 9411 (1996); 4.130, Diagnostic Code 9411, 
(2002, effective November 7, 1996). 

4.  The initial 70 percent rating for PTSD is proper.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.16 (c), 4.132, Diagnostic Code 9411 (1996); 4.130, 
Diagnostic Code 9411, (2002, effective November 7, 1996). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this appeal, 
because the requirements under the VCAA have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In that 
regard, the RO notified the appellant of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the June 1999, 
April 2002, and June 2002 Statements of the Case as well as 
the April 2002 Supplemental Statement of the Case.  In these 
documents, the RO also provided notice of what evidence it 
had considered.    

In December 2002, the Board sent the veteran a VCCA letter.  
In said letter, the Board asked the veteran to tell it about 
any additional evidence he wanted obtained.  The letter told 
the veteran that the RO was required to make reasonable 
efforts in obtaining relevant records and to inform the 
veteran about the attempts.  Throughout the appeal and in the 
VCAA letter, the veteran has been asked to provide VA with 
information about other evidence that might be available, and 
was told VA would assist him in obtaining additional evidence 
(such as private medical reports and reports from federal 
agencies).  In short, the Board has informed the appellant 
which information and evidence that the appellant was to 
provide to VA and which information and evidence that the VA 
would attempt to obtain on behalf of the appellant.    
38 C.F.R. § 3.159 (b) (2002); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his PTSD, as well as the etiology of his 
bilateral knee disorders.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  


Entitlement to service connection for a bilateral knee 
disability

Service medical records do not show treatment for any knee 
disorders.  On examination for separation in October 1971, 
the lower extremities were reported as normal.

The veteran filed his original claim for VA disability 
compensation in October 1971.  He did not request service 
connection for any knee disabilities.  

Office treatment records from Dr. A. V. do not show treatment 
for any knee disabilities.  

The veteran underwent a VA general medical examination in 
July 1995.  The veteran did not complain of his knees.  There 
was no swelling, atrophy, or tenderness of the lower 
extremities.  

An x-ray of the left femur from August 1995 showed a 
radiopaque foreign body in the posterior soft tissues, most 
likely a metallic fragment.  

The veteran underwent a VA examination in January 1997.  No 
diagnosis was made regarding the veteran's knees.  The 
veteran stated that he had surgery of the anterior right 
knee, because of a skill saw laceration.  

An x-ray of the veteran's right knee was submitted from 
September 1997.  Impression was suggestion of prepatellar 
soft tissue swelling.  

The veteran submitted photos of his knees in January 1998.  

In a May 1999 statement, the veteran asserted that he was 
constantly on his knees without kneepads in a steel-bedded 
truck. 

The veteran underwent a VA examination in February 2001.  The 
veteran stated that in the Army he used to unload ammunition 
from trucks which required a long period of standing on his 
feet which caused some pain in both knees, particularly the 
right one.  The pain was progressively worsening since 
service in 1970.  It was noted that the veteran had drawn 
Social Security disability since 1993.  Diagnoses were a 
history of mortar shell explosion in Vietnam in 1970, 
resulting in some shrapnel embedded in the left thigh and 
left iliac area without any significant sequela and no 
apparent scar or muscle deformity, wasting or atrophy.  X-
rays showed early osteoarthritis of both knees.  There was a 
metallic foreign body in the medial aspect of the lower 
thigh, which measured about 1 cm. in length.  

The veteran underwent a VA examination in May 2001.  The 
claims file was not reviewed.  The veteran stated that while 
in Vietnam, there was a mortar shell explosion, and he 
sustained shrapnel in the back of the left thigh and pelvic 
area on the left side.  This was treated in the field and the 
veteran was returned to duty.  The veteran stated that he did 
not have any significant problem with the injury except for a 
superficial wound and a small amount of bleeding.  The 
veteran was using a cane to help him walk because of pain in 
the knees and back.  It was noted that the veteran was on 
"disability."  The veteran stated that his knee pain 
started in 1992.  

Regarding his knees, the examiner stated that this started in 
1992 with pain in both knees and was not related to service-
connected disability in 1970.  The examiner stated that the 
veteran had some mortar shell explosion which resulted in a 
small fragment embedded in the left knee and another fragment 
in the left pelvis, and commented that it was highly unlikely 
that the knee problem was related to that injury.  X-rays 
showed early osteoarthritis affecting both knee joints.  
There was a metallic foreign body in the medial aspect of the 
left lower thigh measuring 1 cm. in length.  

In a July 2002 statement, the veteran asserted that his knee 
problems were related to the heavy lifting he was required to 
do in service consisting of loading, hauling, and unloading 
heavy artillery to artillery units in Vietnam, Laos, and 
Cambodia.  

In the veteran's December 2003 statement, he described heavy 
lifting while in service consisting of loading and delivery 
heavy artillery shells, and daily moving about the steel 
truck bed on his knees shoving or throwing heavy artillery 
shells off the truck at gun sites.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2002).

The service medical records do not show treatment for any 
knee disorders.  At separation, in October 1971, the 
veteran's lower extremities were normal.  The current 
evidence shows that the veteran was diagnosed with 
osteoarthritis of both knees in February 2001.  The veteran 
claims that his knee disorders are related to service, and he 
describes two incidents in service that they are related to.  
His first claim is that his arthritis is due to working in a 
truck throwing heavy artillery shells off of the truck.  He 
claims that he was constantly on his knees without kneepads 
in the truck, and also that he had to stand for long periods 
of time in the truck, which caused pain in his knees.  His 
second claim is that his arthritis is due to a mortar shell 
explosion in service resulting in a small fragment embedding 
itself in his knee.  

Regarding the veteran's claims, it must be emphasized that 
the service medical records do not show any treatment for any 
knee disorders.  They also do not show any treatment for 
shell fragment wounds.  The evidence does not show that the 
veteran was seen for any knee disorders until 1997, more than 
25 years after service.  Even if the veteran did sustain a 
shell fragment wound in service, the VA examiner in May 2001 
commented that it was highly unlikely that the veteran's knee 
problem was related to that injury.  Notwithstanding the 
veteran's contentions of how he injured his knees in service, 
the lack of service medical records regarding the veteran's 
knees combined with the May 2001 VA opinion outweigh the 
veteran's contentions.  For that reason, the veteran's claim 
must be denied.  

Although the veteran claims that his current knee disorders 
are related to incidents in service, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had during service, but 
as a lay person, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a bilateral knee 
disability must be denied.  38 U.S.C.A §5107 (West Supp. 
2002).


Background regarding the veteran's PTSD

Dr. S. A. saw the veteran in October 1995.  The veteran 
complained of an being unable to enjoy anything, an inability 
to carry out activities that he used to do in the past, and 
that he was having difficulty maintaining social contacts.  
The examiner stated that the veteran's primary stressor 
seemed to be his physical problem.  The veteran's speech was 
clear, coherent, and relevant.  He denied suicidal/homicidal 
ideas.  His mood was anxious to depressed with mood congruent 
affect.  He admitted having suicidal ideas in the past, but 
since he started taking pills, he had not had any suicidal 
ideas.  He was able to maintain a relevant conversation.  
Diagnoses were physical condition affecting psychologically, 
and major depression, moderate by history.  The veteran was 
advised to continue with current medication.  The examiner 
said that the veteran would continue with supportive therapy.  

Treatment records were submitted from Dr. S. A. from November 
1995 to February 1996.  In December 1995 and January 1996, 
the veteran was casually dressed with fair grooming.  His 
mood was anxious of mild severity with mood congruent affect.  
He denied any suicidal/homicidal ideas.  In February 1996, 
the examiner's impression was that the veteran had been 
experiencing a mild degree of depression along with a mild 
degree of generalized anxiety disorder.  

The veteran submitted a claim for service connection for PTSD 
in December 1995.  He stated that he had not worked since May 
1995.  

In a medical report for general relief and aid to families 
with dependent children dated June 1996, Dr. A. Z. wrote that 
the veteran was unable to do any physical or manual labor 
because of chronic low back pain..  

Progress notes were submitted from the veteran's social 
worker and Dr. S. A. from May to August 1996.  The veteran 
was always oriented times 4.  His speech was logical, 
coherent, and relevant to the subject being discusses.  His 
thought processes were normal.  He displayed a depressed mood 
and mood congruent affect.  There were no delusions or 
hallucinations.  He denied any suicidal or homicidal 
ideations.  

Dr. S. A. wrote a letter in May 1996.  The veteran described 
hurting his back in 1993 while working as a mine machine 
operator.  He wrote that he would consider the diagnoses: 
physical condition affecting psychologically, and major 
depression, moderate by history.  

Dr. A. Z. wrote a letter dated June 1996 where he wondered if 
the veteran had PTSD.  He felt that the veteran was disabled 
completely and had been so for the last couple of years.  

The social worker, R. B., wrote a letter in July 1996 where 
he wrote that the veteran had been jobless for the last 2.5 
years.  He stated that he had been hurt in 1993 while working 
as a mine machine operator.  He considered the veteran's 
prognosis guarded as much of his anxiety and depression were 
a result of his physical injuries and limitations.  

The veteran submitted a number of lay statements from October 
and November 1996.  A reverend submitted a statement saying 
that he had counseled the veteran for the past 12 weeks.  

The veteran underwent a VA psychiatric examination on January 
28, 1997.  It was noted that the veteran was prescribed 
Luvox, Darvocet, Ibuprofen, Valium, and Amitriptyline.  It 
was noted that the veteran last worked in 1993.  He stated 
that he had been under psychiatric care for the last 3-4 
years.  He stated that he was unable to sleep.  He stated 
that he could not concentrate.  He described panic attacks.  
He stated that he was depressed and remorseful about his 
behavior in that he could not socialize with his friends.  He 
did not have any hobbies and did not enjoy anything.  He 
confined himself to the house.  Examination showed that the 
veteran was alert and oriented, cooperative, and constantly 
grimacing with pain, restless with poor eye contact.  His 
affect was constricted, of decreased intensity, dysphoric, 
and very anxious.  His rate of speech was normal, coherent, 
and logical.  There was no evidence of psychosis.  There was 
no evidence of hallucinations or delusions.  He had a goal-
directed thought process, and no looseness of associations or 
flight of ideas.  He was not suicidal or homicidal.  He had 
impaired concentration.  His memory was intact.  His judgment 
was good and his insight was adequate.  The examiner 
commented that considering the veteran's mental state, his 
psychiatric problem, and physical problem, the veteran was 
unable to hold any gainful employment, and was considered 
totally disabled.  Diagnoses were chronic PTSD, depressive 
disorder, not otherwise specified; panic disorder with 
agoraphobia; and past history of alcohol abuse and 
dependence.  The veteran's GAF was 50.  

The veteran underwent a VA examination for PTSD in March 
2001.  The veteran had not had any mental health care since 
his examination in 1997.  He wrote that he stopped seeing Dr. 
A about one year ago.  It was noted that the veteran was 
unemployed since about 1993, receiving Social Security 
Disability for his back.  The veteran had adequate grooming, 
and his speech was soft spoken, normal rate.  He described 
his mood as bad, sometimes angry.  His affect appeared 
dysphoric and restricted.  He was oriented to person, place, 
and situation.  He revealed chronic suicidal ideation, but 
did not have any plan or intention.  He identified symptoms 
consistent with his depressed mood, and feeling helpless and 
hopeless.  He felt that his symptoms would continue to 
worsen.  He stated that he felt anxious on almost a daily 
basis.  He did not show any evidence of or paranoid ideation, 
and did not have ritualistic behaviors.  He experienced 
occasional panic attacks.  He described some impaired impulse 
control.  There were no hallucinations or delusions 
identified.  Judgment seemed to be intact.  His memory was 
intact.   He demonstrated notable restriction of affect, and 
had a severe foreshortened sense of his future.  Diagnosis 
was PTSD, chronic, severe, and major depression, recurrent, 
severe.  GAF was 45, with highest estimated GAF 45.  The 
examiner commented that the veteran's PTSD and symptoms of 
depression were both secondary to military trauma.  His 
depressive symptoms were also sequelae of his increased 
impairment of his physical limitation secondary to back 
disorder.  The examiner commented that it was impossible to 
separate out the service-connected from the non-service 
connected symptomatology.  He commented that the veteran's 
GAF score of 45 was accurately representative of the 
veteran's PTSD.  The examiner stated that the veteran's 
frequency and intensity of the veteran's PTSD symptoms had 
continued to escalate since his physical disability and loss 
of employment.  

The examiner who saw the veteran in March 2001 prepared an 
addendum to his report in June 2001.  The examiner commented 
that it was not possible to provide a GAF score based on PTSD 
alone to cover a time period from December 1995 through 
January 1997.  He commented that the exact period of 
frequency for panic attacks was in the most part irrelevant 
and would in no way change the assessment of the veteran.  
The examiner commented that panic attacks occurred on mostly 
a weekly basis.  He felt that the veteran was severely 
impaired in his occupational and social interactions.  The 
examiner commented on Dr. A's 1995 examination and stated 
that his initial assessment in 1995 was likely inaccurate as 
to the course of the veteran's pathology and disease.  The 
examiner commented that Dr. A. continued to see the veteran 
on a monthly basis for continued medication management, and 
was treated for significant symptoms of depression and 
anxiety.  

In an April 2002 rating decision, the RO granted an increased 
rating for PTSD to 50 percent effective December 5, 1995, and 
70 percent disabling, effective January 28, 1997.  

In a June 2002 statement, the veteran contended that he had 
qualified for a TDIU since 1997.  He based his argument on a 
statement by a VA physician who found the veteran to be 
unemployable.  

The June 2002 statement of the case noted that the veteran 
was receiving Social Security Disability based on his back 
condition.  

In a July 2002 statement, the veteran asserted that in his 
initial Board appeal dated November 8, 1996 (first line on 
the appeal), he had brought up the issue of unemployability.  
He noted the statement of the case indicated that the veteran 
filed his claim for unemployability in 1999.  


Entitlement to an effective date earlier than December 5, 
1995,
 for the award of service connection for PTSD.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b) (1), 
(i)(West 1991); 38 C.F.R. § 3.400 (q) (1) (ii), (r) (2002).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2002).

In April 2002, the RO granted service connection PTSD and 
assigned December 5, 1995, the effective date for such grant.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for PTSD should be the 
later date of either the date the veteran filed his claim for 
service connection, or the date that entitlement arose.  
While it may be argued that entitlement to service connection 
arose earlier than December 5, 1995, the veteran did not file 
his claim for service connection until December 5, 1995.  The 
veteran does not contend, and the record does not show, that 
the claim was filed earlier than December 5, 1995.  The 
veteran did not raise a claim for service connection, either 
formal or informal, at any point earlier than December 5, 
1995.  For these reasons, the assignment of an effective date 
earlier than December 5, 1995, is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than December 5, 1995, 
for the grant of service connection for PTSD must be denied.  
38 U.S.C.A. §§ 5107 (b) (West Supp. 2002).


Regulations regarding the  propriety of the veteran's  
initial ratings for PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

All of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new diagnostic 
criteria for PTSD effective November 7, 1996, and under the 
old diagnostic criteria for PTSD in effect prior to November 
7, 1996.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to both the criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  As the RO has considered the 
veteran's claim under the former and revised criteria, there 
is no prejudice to the veteran in the Board doing likewise, 
and applying the more favorable result.



The general rating formula for mental disorders to include 
PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1996).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of between 51 
and 60 means that the veteran has moderate symptoms (flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of between 41 and 50 means that the 
veteran has either serious symptoms or serious difficulty in 
social, occupational, or school functioning.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court quoted a passage from the Federal Register indicating 
that when it is not possible to separate the effects of a 
service-connected condition from non-service-connected 
conditions, "VA regulations at 38 C.F.R. § 3.102 . . . 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition."  




Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD), for the period 
beginning December 5, 1995, and ending 
January 27, 1997.

Although this issue presumably should be decided based on 
evidence from December 5, 1995, and January 27, 1997, a VA 
examiner commented in June 2001 about Dr. S. A.'s private 
examination in 1995 and opined that the assessment was likely 
inaccurate as to the course of the veteran's pathology and 
disease.  The VA examiner had the benefit of reviewing the 
veteran's claims file, while Dr. S. A. did not.  Although the 
VA examiner did not give a specific GAF score for the veteran 
during this period, the fact that Dr. S. A.'s examination and 
GAF score of 70 were discounted is of great import.  This 
means that the only evidence of record for the time period 
between December 5, 1995, and January 27, 1997, are some 
psychiatric and social work treatment records.  It is 
determined that the VA examination from January 1997 (even 
though it is outside of the rating period) is of greater 
import than these treatment records.  At that examination, 
the veteran was assigned a GAF score of 50, which is 
indicative of either serious symptoms or serious impairment 
in social, occupational, or school functioning.  Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  

The Board determines that in the absence of credible evidence 
during the rating period (since the examination of Dr. S. A. 
was discounted), the January 1997 VA examination provides the 
best available picture of the veteran's ability to function 
during this period.  The veteran should not be penalized for 
not having been provided a VA examination earlier than this 
date.  Under the old diagnostic criteria for PTSD, a 70 
percent disability rating is assigned when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Based on the January 1997 VA examination, 
especially the veteran's GAF score, it is determined that for 
the period beginning December 5, 1995, and ending January 27, 
1997, the veteran is entitled to an initial rating of 70 
percent under the old diagnostic criteria for PTSD.  Further 
discussion will be conducted below regarding the issue of a 
higher initial rating than 70 percent for the veteran's PTSD.  


Entitlement to an initial rating higher than 70 percent for 
PTSD.

Since the veteran has now been granted an initial 70 percent 
rating for the period prior to January 28, 1997, his initial 
rating for PTSD is now 70 percent for the entire rating 
period.  Hence, determination can be made in one analysis as 
to whether the veteran is entitled to a higher initial rating 
than 70 percent.  

For the veteran to be entitled to a 100 percent rating under 
the old diagnostic criteria, the evidence would have to show 
either that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
the veteran was demonstrably unable to obtain or retain 
employment because of PTSD.  

Although the veteran's contacts are limited as expressed by 
the January 1997 and March 2001 VA examinations, the March 
2001 VA examiner commented in his June 2001 addendum that the 
veteran was "only" severely impaired in his occupational 
and social interactions.  Severe impairment in the ability to 
maintain effective relationships with people is the criteria 
for a 70 percent rating, not a 100 percent rating.  In 
addition, the evidence shows that the veteran does have a 
good relationship with his family.  Thus, the evidence shows 
that the veteran is not virtually isolated in the community.  

Also under the old criteria, the evidence does not show that 
the veteran has totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  At the January 1997 VA 
examination, there was no evidence of psychosis, and no 
evidence of hallucinations or delusions.  There was no 
looseness of associations or flight of ideas.  He was no 
suicidal and his memory was intact.  His judgment was good 
and his insight was adequate.  At the veteran's March 2001 VA 
examination, he stated that he had not seen Dr. A. for a 
year.   He was oriented to person, place, and person, and did 
not show any evidence of paranoid ideation, and there were no 
hallucinations or delusions identified.  

Regarding the third criterion under the old diagnostic 
criteria, the evidence does not show that the veteran is 
demonstrably unable to obtain or retain employment due solely 
to his PTSD.  The veteran was granted SSA benefits because of 
his non-service connected back disability.  No examiner has 
stated that the veteran could not work because of his PTSD.  
Rather, a VA examiner stated in January 1997 that the veteran 
could not hold any gainful employment because of both his 
psychiatric and physical problem.  Accordingly, since the 
veteran does not meet any of the above-mentioned criteria, he 
is not entitled to a 100 percent rating when his disability 
is rated according to the old diagnostic criteria.  

Although the veteran has a 70 percent rating for his PTSD 
(and this is his only compensable service-connected 
disability), he is not entitled to a 100 percent rating for 
PTSD under 38 C.F.R. § 4.16(c), because it has not been shown 
that the veteran's PTSD precludes him from following a 
substantially gainful occupation.  Rather, it is the 
veteran's PTSD combined with his back disability that 
prevents him from following a substantially gainful 
occupation.  

The veteran is also not entitled to a 100 percent rating for 
the period beginning January 28, 1997, under the new 
diagnostic criteria.  The evidence would have to show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The evidence does not show total occupational and social 
impairment solely due to the veteran's PTSD.  Also, there was 
not gross impairment in thought processes or communication.  
At the January 1997 VA examination, the veteran's rate of 
speech was normal, coherent, and logical.  He had a goal-
directed thought process, and no looseness of associations or 
flight of ideas.  Regarding delusions, there was no evidence 
of hallucinations or delusions at the 1997 or 2001 VA 
examinations.  There was no evidence of inappropriate 
behavior.  Regarding being in a persistent danger of hurting 
self or others, the veteran was not suicidal or homicidal.  
At the veteran's March 2001 examination, the veteran revealed 
chronic suicidal ideation, but did not have a plan or 
intention.  There was no evidence of being intermittently 
unable to perform activities of daily living.  Regarding 
orientation, the veteran was oriented to person, place, and 
situation at his 2001 VA examination.  Regarding memory, the 
veteran's memory was intact at his 1997 and 2001 VA 
examinations.  Since the evidence does not show that the 
veteran meets the new diagnostic criteria for a 100 percent, 
he is not entitled to an initial 100 percent rating for his 
PTSD.
 
This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher initial rating than 
70 percent for PTSD. 

ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

An effective date earlier than December 5, 1995, for the 
grant of service connection for PTSD is denied.

For the period prior to January 28, 1997, a 70 percent rating 
for PTSD is proper.

The 70 percent rating for PTSD is proper and is maintained.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

